528 F.Supp.2d 1341 (2007)
In re: BOSCOV'S DEPARTMENT STORE, LLC, FAIR AND ACCURATE CREDIT TRANSACTIONS ACT (FACTA) LITIGATION.
MDL No. 1881.
United States Judicial Panel on Multidistrict Litigation.
October 17, 2007.
*1342 Before JOHN G. HEYBURN II, Chairman, D. LOWELL JENSEN, ROBERT L. MILLER, JR., DAVID R. HANSON, J. FREDERICK MOTZ, KATHRYN H. VRATIL, ANTHONY J. SCIRICA, Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Common defendant Boscov's Department Store, LLC (Boscov's) has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the District of Maryland. Plaintiff in the District of Maryland action supports the motion. Plaintiff in the Western District of Pennsylvania action supports centralization, but suggests the Western District of Pennsylvania as transferee district. Plaintiff in the District of New Jersey action opposes centralization; but if the Panel deems centralization appropriate, she supports centralization in the District of New Jersey.
This litigation currently consists of three actions listed on Schedule A and pending in three districts, one action each in the District of Maryland, the District of New Jersey, and the Western District of Pennsylvania.
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the District of New Jersey will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Each action involves allegations that Boscov's printing of certain credit and debit card information on customer receipts violated the Fair and Accurate Credit Transactions Act. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
Although any of the suggested districts would be an appropriate choice, we have selected the District of New Jersey. All three actions are pending in neighboring districts which are a relatively short distance to Boscov's headquarters in Reading, Pennsylvania. Accordingly, we have selected a transferee district with the capacity to handle this litigation and a transferee judge with the time and experience to steer this litigation on a prudent course.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the District of New Jersey are transferred to the District of New Jersey and, with the consent of that court, assigned to the Honorable Joseph E. Irenas for coordinated or consolidated pretrial proceedings with the action pending there and listed on Schedule A.

SCHEDULE A
MDL No. 1881In re: Boscov's Department Store, LLC, Fair and Accurate Credit Transactions Act (FACTA) Litigation
District of Maryland
Jeanne Stillmock v. Boscov's Department Store, LLC, C.A. No. 1:07-1343
District of New Jersey
Harriet J. Rosenberg v. Boscov's, Inc., et al., C.A. No. 1:07-1734
Western District of Pennsylvania
Rachel A. McKeown v. Boscov's Department Stores, Inc., et al., C.A. No. 2:07-603